        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

 SHERIE CLEARY, individually and
 on behalf of others similarly situated,

              Plaintiff,                        Civil Case No.: 4:19-cv-00130-
 vs.                                            LMM
 AGORA NOTUS, LLC and
 RELOGIO LLC, doing business as
 “COMPLETE CASH DISCOUNT
 TITLE PAWN,” and
 EMPLOYMENT INNOVATIONS,
 INC. and EMPLOYMENT
 ALLIANCES, LLC, doing business as
 “ETOWAH EMPLOYMENT,”

              Defendants.


        PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR
                   CONDITIONAL CERTIFICATION

      Defendants concede Plaintiffs’ burden at the conditional certification stage is

not a heavy one. Plaintiffs need not prove a unified wage payment policy or plan to

satisfy the “more liberal ‘similarly situated’ requirement of § 216(b).” Grayson v. K

Mart Corp., 79 F.3d 1086, 1096 (11th Cir. 1996). Simply “a modest factual

showing” is sufficient to demonstrate that they and potential collective members

together were victims of a common policy or plan that violated the law. Longcrier

v. HL-A Co., Inc., 595 F. Supp. 2d 1218, 1236 (S.D.Ala. 2008).            Plaintiffs’

pleadings, supporting declarations and exhibits, have satisfied the lenient standard



                                           1
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 2 of 16




of establishing Defendants’ commonly applied policies and practices of classifying

their Pawn Store “Managers” as exempt from overtime and requiring them to work

beyond forty without the premium required by the Fair Labor Standards Act (the

“FLSA”). Further, they did not rebut at least one central thread that ties the

collective together regarding the exploitation of taking advantage of salary when the

workers exceeded forty hours, but conversion to hourly pay when it dipped below.

      The bulk of Defendants’ opposition is their belief that Plaintiffs did not go far

enough to explain in detail the job duties of all the Store Managers. This argument

fails as a matter of procedure since issues of that kind are reserved for the

decertification stage. Defendants do not deny they want to bake their cake and eat

it too with regard to improperly converting salaried workers into hourly for weeks

they worked below forty, nor can they, since in May 2019 they reclassified the

“Store Manager” position to pay overtime. Courts routinely certify a collective

when the position at issue is reclassified, which confirms the existence of putative

collective members, and is further, an admission of a wrongdoing. See, e.g., Shaw v.

Bank of Am., N.A., No. 1:08-cv-2819, 2009 U.S. Dist. LEXIS 137639 (N.D.Ga.,

April 10, 2009) (granting conditional certification to field examiners who were

reclassified to non-exempt from exempt).

      Instead, Defendants argue since the granular particulars of the wage

violations were not pled with specificity in the complaint, it should not be counted



                                           2
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 3 of 16




or perhaps it should be discounted. Their lack of an outright denial of the practice

of having the benefit of the bargain both ways with the wages is a tacet concession

that Plaintiffs are correct, not just by modest showing, which is the standard that

was advanced, but by a standard that can be easily proven throughout the collective

by viewing the Store Managers’ time records and paystubs.

      There are other former and current Pawn Store “Managers” who are victims

of such policies and practices and whose statute of limitations are running day by

day without knowing their right to seek unpaid overtime compensation. To refuse

conditional certification is to award employers for shorting workers pay. Plaintiffs’

request for conditional certification should be granted as soon as the Court deems

appropriate so that hard-working employees have an opportunity to seek

compensation for the overtime hours they worked.

I.   STORE MANAGERS ARE SIMILARLY SITUATED

     A. Defendants’ Misinterpretation of Plaintiff Veal’s Declaration

      Defendants’ allegation that “Mrs. Veal goes on to state that she observed

Mrs. Jackson merely ‘attended to potential customers, customers and handle phone

calls during lunch breaks’” is a deceptive twist of Plaintiff Veal’s statement,

because Ms. Veal’s language is devoid of “merely” or any word of similar effect. A

deliberate misstatement. See, e.g., Longcrier, 595 F. Supp. 2d at 1242 (“Defendant

too often picks and chooses the evidence that it likes, while disregarding everything



                                          3
          Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 4 of 16




else.”) Plaintiff Veal’s observation that her co-worker, another Store Manager, Ms.

Jermicka Jackson, often “attended to potential customers, customers and handle

phone calls during lunch breaks,” does nothing to speak to the assertion that

Plaintiff Jackson performed the same job duties through the day. Defendants’

conclusion that Plaintiff Veal and Plaintiff Jackson had different job duties just

because Plaintiff Veal’s declaration did not expressly state so or simply because

they were working at the same time in the same store does not make any logical

sense.

         In addition, Defendants attempt to cause misimpression on the Court that

“there will inevitably be two subsets of store managers.” There is only one group

of Store Managers subject to the instant Motion. If there was a subset, which is not

the case in reality, Defendants may be able to flush it out during the decertification

stage and after discovery has been largely completed, but not at this conditional

certification stage.

         Plaintiffs’ personal knowledge of their job duties and the complained pay

policies and practices derive from their actual work experience as Store Managers

at Defendants’ pawn stores and interactions with its other “Managers.” See Dkt. 45-

6 (Cleary Decl.), ¶ 4, Dkt. 45-7 (Hamilton Decl.), ¶ 4; Dkt. 45-8 (Veal Decl.), ¶ 4.

Regardless each pawn store had one or two Store Managers (see Cleary Decl., ¶ 5;

Hamilton Decl., ¶ 5; Veal Decl., ¶ 5), the Store Managers were all classified as



                                           4
          Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 5 of 16




exempt from overtime. See Cleary Decl., ¶ 15; Hamilton Decl., ¶ 15; Veal Decl., ¶

17. They were all paid a salary when they worked beyond forty a week. See Cleary

Decl., ¶ 16; Hamilton Decl., ¶ 16; Veal Decl., ¶ 18. Their wages were calculated on

an hourly basis when they worked less then forty a week. Id. Their job duties were

the same. See Cleary Decl., ¶ 9; Hamilton Decl., ¶ 9; Veal Decl., ¶ 10. As a Store

Manager, opt-in Plaintiff Ms. Veal “performed a wide range of job responsibilities,

such as handing out flyers for potential customers, preparing and offering

refreshment for potential customers, dealing and communicating with customers,

processing, and collecting payments from customers, preparing and completing

deposits, and cleaning the store.” The named Plaintiff Cleary and opt-in Plaintiff

Hamilton declared the same. Id. Plus, it is not just about the duties. Defendants fail

to rebut the illegal pay scheme in which Store Managers who worked over forty

hours were paid a salary and those that worked below forty were paid on an hourly

basis.

B.       Plaintiffs’ Substantiation of Defendants’ Commonly Applied Policies and
         Practices that Violated the FLSA

         A plaintiff bears the burden of demonstrating a “reasonable basis” for the

claim of “class-wide” wage policies and practices in a FLSA context, and may

satisfy this burden “by making substantial allegations” of such “class-wide” policies

and practices. See Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1219 (11th

Cir. 2001). Plaintiffs have presented together four (4) declarations in support of

                                           5
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 6 of 16




conditional certification – three (3) from Plaintiffs and one (1) from the Defendants’

former payroll clerk who reviewed the Store Managers’ time records and processed

payroll. These declarations, consistent with Plaintiffs’ First Amended Complaint

(the “FAC”), made substantial allegations on the Defendants’ common policies and

practices of how they failed to pay Store Managers’ overtime.

      Both the FAC and the supporting declarations assert that the Store Managers

were not paid overtime premium. See Dkt. 12, ¶ 3; Cleary Decl., ¶ 21; Hamilton

Decl., ¶ 21; Veal Decl., ¶ 23. Defendants’ Answers conceded Store Managers were

classified as exempt from overtime. See Dkt. 28, at 2, and Dkt. 30, at 2. Both the

FAC and the supporting declarations assert that the Store Managers were paid a

salary. See Dkt. 12, ¶ 37; Cleary Decl., ¶ 16; Hamilton Decl., ¶ 16; Veal Decl., ¶

18. The supporting declarations further assert that when the Store Managers worked

less than forty a week, their pay was computed by hour. See Cleary Decl., ¶ 16;

Hamilton Decl., ¶ 16; Veal Decl., ¶ 18. This is not an expansion of Plaintiffs’

overtime claims, but a substantiation of how the companies shorted the Store

Managers wages, how the complained common policies and practices were

implemented, and why the Defendants’ purported exemption should lose.

      Defendants mistakenly cited Bouton v. Ocean Properties, Ltd, 322 F.R.D.

683 (S.D. Fla. 2017) while Bouton only discusses Rule 23 class certification on

claims brought under the Fair and Accurate Credit Transactions Act (“FACTA”)



                                           6
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 7 of 16




but the pending Motion seeks Rule 216(b) conditional certification under the FLSA.

The onerous Rule 23 standard is much different than the lenient 216(b) collective

standard, and FACTA is not FLSA, thus, Bouton is simply inapplicable.

C.    Plaintiffs’ Sufficient Showing of Interest to Opt-In

      Sandate v. Makotek, LLC, No.: 6:06-cv-601, 2006 U.S. Dist. LEXIS 101811

(M.D.Fla., Sept. 6, 2006), adopted by Sandate v. Makotek, LLC, No.: 6:06-cv-601,

2006 U.S. Dist. LEXIS 70596 (M.D.Fla., Sept. 28, 2006) is different from the

present case. There, two plaintiffs moved for conditional certification on behalf of

a group of technicians; the defendant opposed by submitting its managers’

affidavits that the company had two separate divisions in Florida and the plaintiffs

were only employed in one. Id., at *8. In addition, the defendant submitted

affidavits of six current and former technicians who stated they were paid overtime

for all hours worked and had no desire to be involved in such lawsuit. Id. By

contrast, here one named Plaintiff and four opt-in Plaintiffs are moving for

conditional certification with four supporting declarations with specific allegations

of the companies’ common policies and practices. Complete Cash did not rebut

their illegal practices, proffer any evidence as to division differences or any lack of

desire to opt-in from any potential collective members.

      In determining whether a plaintiff has made sufficient showing of interest to

opt-in, courts do not require a certain number of opt-in plaintiffs. See, e.g., Rangel



                                           7
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 8 of 16




v. Compliance Staffing Agency, LLC, No. 3:16-CV-30, 2016 U.S. Dist. LEXIS

89780, at *9-10 (M.D.Ga., July 12, 2016) (rejecting the standard of requiring “a

critical mass of similarly situated employees to opt in” and granting conditional

certification upon consideration of three opt-in plaintiffs). Indeed, “the Court does

not find such an approach supported by Eleventh Circuit precedent, which makes it

clear that a more lenient standard should be applied at the conditional certification

stage.” Id., at *9 (emphasis added). See also Ciani v. Talk of the Town Rests., Inc.,

No. 8:14-cv-2197, 2015 U.S. Dist. LEXIS 5580 (M.D.Fla., Jan, 16, 2015) (noting

“there is no magic number requirement for the notice stage” and granting

conditional certification upon consideration two opt-in plaintiffs), and; Pendlebury

v. Starbucks Coffee, Co., No. 04-cv-80521, 2005 U.S. Dist. LEXIS 574 (S.D. Fla.

Jan. 3, 2005) (granting conditional certification upon consideration of four

affidavits from store managers complaining of improper exemption from overtime).

      Defendants argue that because all of the Plaintiffs are from Macon and

Warner Robins of Georgia, conditional certification could not be granted to all of

the pawn stores in Georgia. “In Haynes…Plaintiffs’ [two employees from a single

store] counsel presented absolutely no evidence to the court indicating that

individuals would come forth from other stores in Florida, and the court refused to

conditionally certify.” Roots v. Morehouse Sch. of Med., Inc., NO. 1:07-CV-0112,

2008 U.S. Dist. LEXIS 129146, at *13 (citing Haynes v. Singer Co., 696 F.2d 884,



                                          8
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 9 of 16




887 (11th Cir. 1983)). This case is different. Complete Cash operates its pawn

stores throughout the State of Georgia. The Store Managers’ time records and

wages are reviewed and processed by the corporate office. See Caudill Decl., Dkt.

45-9, ¶¶ 3-5. Plaintiffs Cleary, Veal and Hamilton worked at three different pawn

stores, not the same store. They all attested to the Defendants’ commonly applied

policies and practices of misclassifying the Store Managers as exempt from

overtime and requiring them to work overtime and off the clock without the proper

overtime wages. See generally Cleary Decl., Hamilton Decl., and Veal Decl.

Defendants’ former payroll clerk Ms. Caudill worked at the corporate office, and

she also attested to the same policies and practices. See Caudill Decl., ¶¶ 9-15. All

declarations state the high turnover rate of the Store Managers and that Defendants’

same policies and practices were applied to all other Store Managers. See generally

Cleary Decl., Hamilton Decl., Veal Decl., and Caudill Decl. Hence, it is reasonable

to conclude that “aggrieved individuals existed” in the proposed collective and there

would be other Store Managers willing to opt-in upon receipt of the collective

action notice. Furthermore, Complete Cash did not submit any evidence indicating

any Store Manager would not want to join this case. See, e.g., Roots, 2008 U.S.

Dist. LEXIS 129146, at *15 (noting the defendant did not submit affidavits

indicating that subject employees would not want to join the suit). For these

reasons, Plaintiffs have made a sufficient showing of interest to opt-in.



                                           9
       Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 10 of 16




II. PLAINTIFF’S PROPOSED NOTICE AND CONSENT FORM ARE
    RESONABLE

    1. Collective Definition - 3-Year Limitation Period:

      Defendants consent to the three (3) year time period but dispute the proposed

starting date. Plaintiffs seek the Court’s approval of equitable tolling for putative

collective members as of March 6, 2020, the date that Plaintiffs filed the instant

Motion for Conditional Certification, due to the unprecedented, on-going Covid-19

pandemic.

      “The doctrine of equitable tolling abates the harsh operation of the statute of

limitations under certain circumstances in which barring a plaintiff's potentially

meritorious action would be unjust.” Justice v. United States, 6 F.3d 1474, 1475

(11th Cir. 1993) (emphasis added). “[C]ourts, acting in their equitable capacity,

will toll statutes of limitations, but ‘only upon finding an inequitable event that

prevented plaintiff’s timely action.’” Id., 1479 (quoting David D. Doran,

Comment, Equitable Tolling of      Statutory    Benefit    Time    Limitations:    A

Congressional Intent Analysis, 64 Wash.L.Rev. 681, 682 (1989)).           Here, the

Plaintiffs have been advancing the case diligently.       The discovery started on

February 5, 2020; Plaintiffs moved for conditional certification on March 6, 2020.

“The benefits conferred by collective action in Section 216(b) cases ‘depend on

employees receiving accurate and timely notice.’” Miller v. Fleetcor Techs.

Operating Co., LLC, No. 1:13-CV-02403, 2014 U.S. Dist. LEXIS 200077, at *13


                                          10
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 11 of 16




(N.D.Ga., April 8, 2014). The unprecedented Covid-19 pandemic will cause

inequity to the putative collective members because it undoubtedly has disrupted

the majority American people’s lives with many States implementing “Shelter-in-

Place” and “Stay-at-Home” orders, limited the courts’ normal operation and

interrupted routine court proceedings, and as a result caused delays in issuing orders

and decisions. It is also anticipated that if the Court grants conditional certification,

it would take additional time to mail merge the collective notice and consent to sue

form and equally extra time for the notice packet to arrive at each putative

collective member due to irregularities and interruptions caused by the virus.

Defendants reclassified Store Managers from exempt to non-exempt in May 2019.

The putative collective members’ statutes of limitations continue to run during this

Covid-19 pandemic through no fault of their own. The employees should not be

punished by this unforeseeable pandemic. Hence, the Plaintiffs seek the Court in

exercising its equitable capacity to grant equitable tolling for the justice of the other

Store Managers and define the scope of the collective as “… in the State of Georgia

from March 6, 2017 to the present.”

   2. Manner of Notice Transmittal:

      Defendants proposed and requested Plaintiffs to “file an advisory, indicating

the date of transmitting the notices, with the Court within 3 days of initially

transmitting the notices.” Plaintiffs request the time period be extended to five (5)



                                            11
       Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 12 of 16




business days, instead of three (3) days.

   3. Numerosity of Notices:

      To clarify, Plaintiffs do not request to send notice reminders.

   4. The Content of the Collective Action Notice:

      a) Defendants’ proposition that “Plaintiff’s use of ‘A federal court approved

this notice’ at the beginning of the notice while waiting to the very end of the notice

to add disclaimer language is purposely deceitful” is baseless. Plaintiffs cannot send

out a collective action notice with the consent to join form without this Court’s

approval. Plaintiffs’ pending Motion is to seek this Court’s approval of conditional

certification and the dissemination of the collective action notice including the

content of the notice. Regardless, Plaintiffs do not oppose Defendants’ proposed

language.

      b) Plaintiffs’ description of the case does not expand the scope of the

litigation. The purpose of the collective action notice is to inform the putative

collective members of the present action and their rights, and why they are

receiving this notice. Section 2 of the notice defines the “Collective” as “[a]ll Store

Managers who Worked at any of the Complete Cash Discount Title Pawn stores in

the State of Georgia” during the applicable time period. See Dkt. 45-2.

Accordingly, any Store Manager who worked for Defendants during time period

approved by the Court is covered by the conditional certification. The description



                                            12
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 13 of 16




that “Plaintiff asserts that Complete Cash… paid Store Managers by hour when

they worked less than forty (40) a week” is a substantiation of the complained wage

and hour practices, and does not expand the scope of the proposed collective.

      c) Plaintiffs do not oppose Defendants’ proposed language for their

description of the case.

   5. Description of Plaintiffs’ Obligations:

      Courts typically reject notice language that are unnecessarily strong, and

likely to chill potential collective members’ participation. In Miller v. Fleetcor

Techs. Operating Co., LLC, 2014 U.S. Dist. LEXIS 200077, the court rejected the

defendant’s proposed language that the putative collective member “will be

expected to participate in the litigation and . . . may be required to provide

information and documents, appear to give a deposition, and/or testify in court,”

and approved the plaintiff’s notice that stated an opt-in plaintiff might be required

to provide information or otherwise participate in the litigation. Id., at *20-21. See

also Rindfleisch v. Gentiva Health Services, Inc., No. 1:10-cv-3288, 2011 U.S. Dist.

LEXIS 57949 (N.D. Ga. April 13, 2011) (approving a collective action notice that

did not warn of costs or the burdens of litigation).

      Plaintiffs propose the language - “may be required to provide information or

otherwise participate in the litigation” as approved in Miller, to add in Section 7 of

the collective notice and revise that Section as the following:



                                           13
          Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 14 of 16




       “If you choose to join this suit, you will be bound by the judgment whether it
       is favorable or unfavorable, or to any settlement of this action, if a settlement
       occurs. You may be required to provide information or otherwise participate
       in the litigation if you elect to join this case. Your legal interests will be
       represented by the law firms listed in Section 8 below. These attorneys are
       being paid on a contingency basis: there is no monetary recovery, there will
       be no attorney’s fees. If there is a recovery, the attorneys will seek to have
       fees and expenses covered and paid for by Complete Cash, because under the
       FLSA a prevailing plaintiff’s counsel fees and costs will be paid by the
       employer.”

III.   CONCLUSION

       Conditional certification is warranted since there are substantial allegations

describing Defendants’ commonly applied policies and practices of classifying and

thus, misclassifying Pawn Store “Managers” as exempt from overtime and failing to

pay them overtime wages. Plaintiffs’ supporting declarations reasonably indicate

that other Store Managers may join this action upon receipt of the collective action

notice.

       A pawn store functions by enabling individuals to collateralize valuable

goods with a high interest emergent loan based on a fraction of the goods’ worth. If

individuals are able to repay the exorbitant loan in a timely manner, they receive

their goods back; if they do not, the pawn store may realize a profit many times

over what the item was pawned for. The law permits them to win both ways with

their customers and to some extent it is that behavior that emboldened them to treat

their employees in the same manner in which they tried to have the benefit of both

ways of the bargain with the salary, even though the Store Managers’ duties did not

                                           14
        Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 15 of 16




justify putting those employees on salary in the first place. The Defendants

recognize the correctness of Plaintiff’s legal position as it already reclassified the

position to now pay overtime. Thus, constructively, prospective relief is already

granted, and this case is now about remediation and the right for people who might

be entitled to compensation to be informed of that opportunity.

         On behalf of all hard-working Store Managers, Plaintiffs seek approval of

conditional certification so that each covered individual has an opportunity to

recover what Defendants shorted them and an opportunity to be head regarding an

issue that directly affects them.

Dated: April 3, 2020                    Respectfully submitted,

                                        BROWN, LLC

                                        By: s/ Jason T. Brown
                                        Jason T. Brown (Admitted Pro Hac Vice)
                                        Zijian “Coco” Guan
                                        111 Town Square Place, Suite 400
                                        Jersey City, NJ 07310
                                        Phone: (877) 561-0000
                                        Fax: (855) 582-5297

                                        -And

                                        THE ORLANDO FIRM, P.C.
                                        Roger W. Orlando
                                        315 W Ponce de Leon Ave #400
                                        Decatur, GA 30030
                                        Phone: (404) 373-1800
                                        Fax: (404) 373-6999

                                        Attorneys for Plaintiffs

                                          15
      Case 4:19-cv-00130-LMM Document 58 Filed 04/03/20 Page 16 of 16




      I, Jason T. Brown, certify that this brief has been prepared with Times New

Roman (14 point) and format as approved by the Court in LR 5.1B, and that this

brief does not contain more than 10 characters per inch of type.

                                      /s/ Jason T. Brown
                                      Jason T. Brown




                         CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing document was served

upon all parties and/or attorneys of record to the above cause herein at their

respective addresses as disclosed on the pleadings on April 3, 2020 via CM/ECF

notification.


                                      s/ Jason T. Brown
                                      Jason T. Brown




                                        16
